Case 1:17-cr-00012-GNS-HBB Document 57 Filed 05/28/21 Page 1 of 4 PageID #: 395




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                     CRIMINAL ACTION NO. 1:17-CR-00012-GNS-HBB-1
                          CIVIL ACTION NO. 1:20-CV-00103-GNS

 DARRYL ANTHONY TAYLOR                                                  MOVANT/DEFENDANT

 v.

 UNITED STATES OF AMERICA                                             RESPONDENT/PLAINTIFF


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Movant’s Motion for Leave (DN 44) and Movant’s

 Objection (DN 56) to the Magistrate Judge’s Findings of Fact, Conclusion of Law, and

 Recommendation (DN 55) regarding Movant’s Motion to Vacate, Set Aside, or Correct Sentence

 (DN 45). For the reasons stated below, the objection is OVERRULED, and the motions are

 DENIED.

                                     I.      BACKGROUND

        In 2017, Movant Darryl Anthony Taylor (“Taylor”) pleaded guilty to the crimes of

 possession with intent to distribute marijuana, carrying a firearm during and in relation to a drug

 trafficking crime, and being a felon in possession of a firearm and ammunition, and was later

 sentenced to a total term of 117 months of imprisonment. (J. & Commitment Order 1-3, DN 35).

        On June 11, 2020, Taylor moved to vacate his sentence pursuant to 28 U.S.C. § 2255

 based on the U.S. Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

 (Movant’s Mot. for Leave, DN 44; Movant’s Mot. Vacate, DN 45). On December 18, 2020, the

 Magistrate Judge entered Findings of Fact, Conclusions of Law, and Recommendation (“R&R”)

 in which the Magistrate Judge concluded that Rehaif was not retroactive and recommended the

 denial of the motion. (R. & R. 8, 11, DN 55). In addition, the Magistrate Judge concluded that

                                                 1
Case 1:17-cr-00012-GNS-HBB Document 57 Filed 05/28/21 Page 2 of 4 PageID #: 396




 Taylor could not collaterally attack his sentence under Section 2255 because of the waiver in

 Taylor’s plea agreement. (R. & R. 9-10).

        In his Objection, Taylor contends that the Magistrate Judge errored in concluding that

 Rehaif is not retroactive and that a Section 2255 motion is not precluded by his plea agreement.

 (Movant’s Obj. 1-7, DN 56).

                               II.     STANDARD OF REVIEW

        In general, this Court conducts a de novo review of the portions of a magistrate judge’s

 report and recommendation to which a party objects. See 28 U.S.C. § 636(b)(1). In conducting

 its review, the Court “may accept, reject, or modify, in whole or in part, the findings or

 recommendations [of] . . . the magistrate judge.” Id.

                                      III.    DISCUSSION

        A.      Movant’s Objection

        Taylor first asserts that the Magistrate Judge erred in concluding that his motion was

 time-barred. (Movant’s Obj. 1-4). In relevant part, 28 U.S.C. § 2255 provides:

        A 1-year period of limitation shall apply to a motion under this section. The
        limitation period shall run from the latest of—
                (1)     the date on which the judgment of conviction becomes final;
                (2)     the date on which the impediment to making a motion created by
                        governmental action in violation of the Constitution or laws of the
                        United States is removed, if the movant was prevented from
                        making a motion by such governmental action;
                (3)     the date on which the right asserted was initially recognized by the
                        Supreme Court, if that right has been newly recognized by the
                        Supreme Court and made retroactively applicable to cases on
                        collateral review; or
                (4)     the date on which the facts supporting the claim or claims
                        presented could have been discovered through the exercise of due
                        diligence.

 28 U.S.C. § 2255(f). In the R&R, the Magistrate Judge concluded that Taylor’s motion was

 time-barred because Rehaif is not retroactive. (R. & R. 7-8).

                                                 2
Case 1:17-cr-00012-GNS-HBB Document 57 Filed 05/28/21 Page 3 of 4 PageID #: 397




        Since, the R&R was issued, however, the Sixth Circuit has addressed whether Rehaif is

 retroactive. In Baker v. United States, No. 19-6025, 2021 WL 2021481 (6th Cir. May 20, 2021),

 the Sixth Circuit accepted the United States’ concession “that Rehaif applies retroactively to

 cases on collateral review.” Id. at *1; see also Kelley v. United States, No. 20-5448, 2021 U.S.

 App. LEXIS 3344, at *5-6 (6th Cir. Feb. 5, 2021) (per curiam) (concluding that Rehaif applies

 retroactively).

        Taylor also asserts that his right to seek relief under Section 2255 was not waived by his

 plea agreement. (Movant’s Obj. 4-6). In relevant part, Taylor’s plea agreement provided:

        Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742
        affords a defendant the right to appeal the sentence imposed. Unless based on
        claims of ineffective assistance of counsel or prosecutorial misconduct, the
        Defendant knowingly and voluntarily waives the right (a) to directly appeal his
        conviction and the resulting sentence pursuant to Fed. R. App. P. 4(b) and 18
        U.S.C. § 3742, and (b) to contest or collaterally attack his conviction and the
        resulting sentence under 28 U.S.C. § 2255 or otherwise.

 (Plea Agreement 5, DN 21). As the Sixth Circuit has noted, “[i]t is well settled that a defendant

 in a criminal case may waive any right . . . by means of a plea agreement.” United States v.

 Smith, 960 F.3d 883, 886 (6th Cir. 2020) (quoting United States v. Fleming, 239 F.3d 761, 763-

 64 (6th Cir. 2001)). Thus, as the Magistrate Judge correctly concluded, Taylor expressed waived

 his right to attack his conviction under Section 2255. Accordingly, the Court will overrule

 Taylor’s objection, and his motions will be denied.

        B.         Certification of Appealability

        In the R&R, the Magistrate Judge recommended that this Court deny a certificate of

 appealability as to the claims raised in the motions. Taylor does not raise any specific objection

 to this recommendation, and the Court will accept the Magistrate Judge’s recommendation to

 deny the certificate of appealability, as it appears that no jurist of reason would disagree that



                                                    3
Case 1:17-cr-00012-GNS-HBB Document 57 Filed 05/28/21 Page 4 of 4 PageID #: 398




 Taylor’s plea agreement waived his right to collaterally attack his conviction. See Slack v.

 McDaniel, 529 U.S. 473, 484-85 (2000).

                                    IV.     CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED as follows:

        1.     Movant’s Objection (DN 56) is OVERRULED.

        2.     the   Magistrate   Judge’s   Findings   of   Fact,    Conclusion    of   Law,   and

 Recommendation (DN 55) is ADOPTED IN PART.

        3.     Movant’s Motion for Leave (DN 44) and Movant’s Motion to Vacate, Set Aside,

 or Correct Sentence (DN 45) are DENIED.

        4.     The issuance of a certificate of appealability pursuant to 28 U.S.C. § 2253(c)(1)

 and Fed. R. App. P. 22(b) is DENIED.




                                                                    May 28, 2021



 cc:    Movant, pro se
        counsel of record




                                               4
